
	
		II
		111th CONGRESS
		2d Session
		S. 4012
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2010
			Mr. Kohl introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To improve the employability of older
		  Americans.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Incentives for Older Workers
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Prohibition of benefit reduction due to phased
				retirement.
					Sec. 3. Allowance of delayed retirement social security credits
				until age 72.
					Sec. 4. Reduction in social security benefit offset resulting
				from certain earnings.
					Sec. 5. National Resource Center on Aging and the
				Workforce.
					Sec. 6. Workforce investment activities for older
				workers.
					Sec. 7. Eligibility of older workers for the work opportunity
				credit.
					Sec. 8. Normal retirement age.
				
			2.Prohibition of
			 benefit reduction due to phased retirement
			(a)Prohibition of
			 benefit reduction due to phased retirement
				(1)Amendment to
			 the Employee Retirement Income Security Act of 1974Section 204(b)(1) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1054(b)(1)) is amended by
			 adding at the end the following:
					
						(I)(i)Notwithstanding the
				preceding subparagraphs, in the case of a participant who—
								(I)begins a period of phased retirement,
				and
								(II)was employed on a substantially
				full-time basis during the 12-month period preceding the period of phased
				retirement,
								a defined benefit plan shall be treated as meeting
				the requirements of this paragraph with respect to the participant only if the
				participant’s compensation or average compensation taken into account under the
				plan with respect to the years of service before the period of phased
				retirement is not, for purposes of determining the accrued benefit for such
				years of service, reduced due to such phased retirement.(ii)For purposes of this subparagraph,
				a period of phased retirement is a period during which an employee is employed
				on substantially less than a full-time basis or with substantially reduced
				responsibilities, but only if the period begins after the participant reaches
				age 50 or has completed 30 years of service creditable under the
				plan.
							.
				(2)Amendment to
			 the Internal Revenue Code of 1986Section 411(b)(1) of the
			 Internal Revenue Code of 1986 (relating to accrued benefits) is amended by
			 adding at the end the following:
					
						(I)Accrued benefit
				may not decrease on account of phased retirement
							(i)In
				generalNotwithstanding the preceding subparagraphs, in the case
				of a participant who—
								(I)begins a period
				of phased retirement, and
								(II)was employed on
				a substantially full-time basis during the 12-month period preceding the period
				of phased retirement,
								a defined
				benefit plan shall be treated as meeting the requirements of this paragraph
				with respect to the participant only if the participant’s compensation or
				average compensation taken into account under the plan with respect to the
				years of service before the period of phased retirement is not, for purposes of
				determining the accrued benefit for such years of service, reduced due to such
				phased retirement.(ii)Period of
				phased retirementFor purposes of this subparagraph, a period of
				phased retirement is a period during which an employee is employed on
				substantially less than a full-time basis or with substantially reduced
				responsibilities, but only if the period begins after the participant reaches
				age 50 or has completed 30 years of service creditable under the
				plan.
							.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to benefits payable after the date of enactment of
			 this Act.
			3.Allowance of
			 delayed retirement social security credits until age 72
			(a)In
			 generalParagraphs (2) and (3) of section 202(w) of the Social
			 Security Act (42 U.S.C. 402(w)) are each amended by striking age
			 70 and inserting age 72.
			(b)Effective
			 datesThe amendments made by this section shall take effect on
			 the date of the enactment of this Act.
			4.Reduction in
			 social security benefit offset resulting from certain earnings
			(a)In
			 generalSection 203(f)(3) of the Social Security Act (42 U.S.C.
			 403(f)(3)) is amended by striking in the case of any individual
			 and all that follows through in the case of any other
			 individual.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			5.National
			 Resource Center on Aging and the Workforce
			(a)EstablishmentThe
			 Secretary of Labor shall award a grant for the establishment and operation of a
			 National Resource Center on Aging and the Workforce to address issues on age
			 and the workforce and to collect, organize, and disseminate information on
			 older workers.
			(b)ActivitiesThe
			 Center established under subsection (a) shall—
				(1)serve as a
			 national information clearinghouse on workforce issues, challenges, and
			 solutions planning for older workers that would serve employers, local
			 communities, and State and local government organizations, as well as other
			 public and private agencies, including providing for the cataloging,
			 organization, and summarizing of existing research, resources, and scholarship
			 relating to older workforce issues;
				(2)identify best or
			 most-promising practices across the United States that have enjoyed success in
			 productively engaging older Americans in the workforce;
				(3)create toolkits
			 for employers, trade associations, labor organizations, and non-profit
			 employers that would feature a series of issue papers outlining specific tasks
			 and activities for engaging older individuals in select industries;
				(4)distribute
			 information to government planners and policymakers, employers, organizations
			 representing and serving older adults, and other appropriate entities through
			 the establishment of an interactive Internet website, the publications of
			 articles in periodicals, pamphlets, brochures, and reports, as well as through
			 national and international conferences and events; and
				(5)provide targeted
			 and ongoing technical assistance to select units of government, private
			 corporations, and nonprofit organizations.
				(c)Authorization
			 of appropriationsThere is authorized to be appropriated such
			 sums as may be available in each fiscal year to carry out this section.
			6.Workforce
			 investment activities for older workers
			(a)State
			 boardsSection 111(b)(1)(C) of the Workforce Investment Act of
			 1998 (29 U.S.C. 2821(b)(1)(C)) is amended—
				(1)in clause (vi),
			 by striking and at the end;
				(2)by redesignating
			 clause (vii) as clause (viii); and
				(3)by inserting
			 after clause (vi) the following:
					
						(vii)representatives
				of older individuals, who shall be representatives from the State agency (as
				defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002)) in
				the State or recipients of grants under title V of such Act (42 U.S.C. 3056 et
				seq.) in the State;
				and
						.
				(b)Local
			 boardsSection 117(b)(2)(A) of such Act (29 U.S.C. 2832(b)(2)(A))
			 is amended—
				(1)in clause (v), by
			 striking and at the end; and
				(2)by adding at the
			 end the following:
					
						(vii)representatives of older individuals, who
				shall be representatives from an area agency on aging (as defined in section
				102 of the Older Americans Act of 1965 (42 U.S.C. 3002)) in the local area or
				recipients of grants under title V of such Act (42 U.S.C. 3056 et seq.) in the
				local area;
				and
						.
				(c)Reservation of
			 funds for older individualsSection 134 of such Act (29 U.S.C.
			 2864) is amended by adding at the end the following:
				
					(f)Reservation for
				older individuals from funds allocated for adults
						(1)DefinitionIn
				this subsection, the term allocated funds means the funds
				allocated to a local area under paragraph (2)(A) or (3) of section
				133(b).
						(2)ReservationThe
				local area shall ensure that 5 percent of the allocated funds that are used to
				provide services under subsection (d) or (e) are reserved for services for
				older
				individuals.
						.
			7.Eligibility of
			 older workers for the work opportunity credit
			(a)In
			 generalSection 51(d)(1) of the Internal Revenue Code of 1986
			 (relating to members of targeted groups) is amended—
				(1)by striking
			 or at the end of subparagraph (H),
				(2)by striking the
			 period at the end of subparagraph (I) and inserting , or,
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(J)a qualified older
				worker.
						.
				(b)Qualified older
			 workerSection 51(d) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
				
					(15)Qualified older
				workerThe term qualified older worker means any
				individual who is certified by the designated local agency as being an
				individual who is age 55 or older and whose income is not more than 125 percent
				of the poverty line (as defined by the Office of Management and Budget),
				excluding any income that is unemployment compensation, a benefit received
				under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.), a payment
				made to or on behalf of veterans or former members of the Armed Forces under
				the laws administered by the Secretary of Veterans Affairs, or 25 percent of a
				benefit received under title II of the Social Security Act (42 U.S.C. 401 et
				seq.).
					.
			(c)Effective
			 dateThe amendments made this
			 section shall apply to amounts paid or incurred after the date of the enactment
			 of this Act to individuals who begin work for the employer after such
			 date.
			8.Normal
			 retirement age
			(a)Amendment to
			 Internal Revenue Code of 1986Section 411 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(f)Special rule
				for determining normal retirement age for certain existing defined benefit
				plans
						(1)In
				generalFor purposes of subsection (a)(8)(A), an applicable plan
				shall not be treated as failing to meet any requirement of this subchapter, or
				as failing to have a uniform normal retirement age for purposes of this
				subchapter, solely because the plan has adopted the normal retirement age
				described in paragraph (2).
						(2)Applicable
				planFor purposes of this subsection—
							(A)In
				generalThe term applicable plan means a defined
				benefit plan that, on the date of the introduction of the
				Incentives for Older Workers
				Act, has adopted a normal retirement age which is the earlier
				of—
								(i)an age otherwise
				permitted under subsection (a)(8)(A), or
								(ii)the age at which
				a participant completes the number of years (not less than 30 years) of benefit
				accrual service specified by the plan.
								A plan
				shall not fail to be treated as an applicable plan solely because, as of such
				date, the normal retirement age described in the preceding sentence only
				applied to certain participants or to certain employers participating in the
				plan.(B)Expanded
				applicationIf, after the date described in subparagraph (A), an
				applicable plan expands the application of the normal retirement age described
				in subparagraph (A) to additional participants or participating employers, such
				plan shall also be treated as an applicable plan with respect to such
				participants or participating
				employers.
							.
			(b)Amendments to
			 Employee Retirement Income Security Act of 1974Section 204 of
			 the Employee Retirement Income Security Act of 1974 is amended by redesignating
			 subsection (k) as subsection (l) and by inserting after subsection (j) the
			 following new subsection:
				
					(k)Special rule
				for determining normal retirement age for certain existing defined benefit
				plans
						(1)In
				generalFor purposes of section 3(24), an applicable plan shall
				not be treated as failing to meet any requirement of this title, or as failing
				to have a uniform normal retirement age for purposes of this title, solely
				because the plan has adopted the normal retirement age described in paragraph
				(2).
						(2)Applicable
				planFor purposes of this subsection—
							(A)In
				generalThe term applicable plan means a defined
				benefit plan that, on the date of the introduction of the
				Incentives for Older Workers
				Act, has adopted a normal retirement age which is the earlier
				of—
								(i)an age otherwise
				permitted under section 2(24), or
								(ii)the age at which
				a participant completes the number of years (not less than 30 years) of benefit
				accrual service specified by the plan.
								A plan
				shall not fail to be treated as an applicable plan solely because, as of such
				date, the normal retirement age described in the preceding sentence only
				applied to certain participants or to certain employers participating in the
				plan.(B)Expanded
				applicationIf, after the date described in subparagraph (A), an
				applicable plan expands the application of the normal retirement age described
				in subparagraph (A) to additional participants or participating employers, such
				plan shall also be treated as an applicable plan with respect to such
				participants or participating
				employers.
							.
			(c)Effective
			 dateThe amendments made by this section shall apply to years
			 beginning before, on, or after the date of the enactment of this Act.
			
